PER CURIAM.
Dontravis Smith appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without discussion the trial court’s denial of claims one, two, three, and four. However, as to claim five, the record does not conclusively refute the claim of newly discovered evidence. Accordingly, we reverse and remand for an evidentiary hearing as to only that claim.
AFFIRMED in part; REVERSED in part; and REMANDED.
LAWSON, C.J., ORFINGER and LAMBERT, JJ. concur.